Order, Supreme Court, New York County, entered on July 5,1974, denying the motion to dismiss the complaint unanimously reversed, on the law, and defendants’ motion is granted. Appellants shall recover of respondent $60 costs and disbursements of this appeal. The material alleged to be defamatory is not libelous per se (see Tracy v. Newsday, Inc., 5 N Y 2d 134; Berkson v. Time, Inc., 8 A D 2d 352, affd. 7 N Y 2d 1007), and in the absence of special damages, the complaint cannot withstand defendants’ motion' to dismiss pursuant to CPLR 3211 (subd. [a], par. 7) for failure to state a cause of action. See O’Connell v. Press Pub. Go., 214 N. Y. 352, 358; Bauer & Fittipaldi, Inc. v. Twenty First Century Communications, 43 A D 2d 178, 179). Concur — MeGivern, P. J., Markewich, Nunez, Lupiano and Yesawich, JJ.